United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2935
                         ___________________________

                                 Samuel Hernandez

                              lllllllllllllllllllllPetitioner

                                            v.

                             Railroad Retirement Board

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                             Railroad Retirement Board
                                   ____________

                              Submitted: May 17, 2013
                                Filed: May 29, 2013
                                   [Unpublished]
                                   ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Samuel Hernandez petitions for review of the Railroad Retirement Board’s
(Board’s) final decision adopting a hearings officer’s determination that Hernandez
is not entitled to a waiver of recovery of disability-annuity overpayments and is
subject to a penalty for not timely reporting earnings over the allowable amount.
Hernandez offers no valid basis for overturning the Board’s decision; and upon careful
review of the relevant record, we conclude that the Board’s decision is supported by
substantial evidence, is not arbitrary, and has a reasonable basis in the law, see Worms
v. R.R. Ret. Bd., 255 F.3d 502, 505 (8th Cir. 2001). Accordingly, the Board is
affirmed. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-